                                                                              Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

MACKAL D. WALKER,
FDOC Inmate No. R34887,
    Plaintiff,

vs.                                            Case No.: 3:18cv2182/MCR/EMT

JOHN GRUBB, et al.,
     Defendants.
_________________________________/
                                     ORDER
      This case is before the Court on consideration of the Chief Magistrate Judge’s

Report and Recommendation dated January 10, 2019 (ECF No. 8). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No timely objections have been filed.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     This Clerk is directed to transfer this case to the United States District
                                                                Page 2 of 2

Court for the Middle District of Florida, and close the file.

       DONE AND ORDERED this 11th day of February 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2182/MCR/EMT
